DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statements filed on April 29, 2020, May 6, 2020, and November 13, 2020, are acknowledged by the examiner.
Status of Claims
Amendment to the Claims was filed on April 29, 2021,
Claims 21 and 22 were canceled.
Claims 1-20 and 23-31 are currently pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12, 16-20, 23, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christ et al. (WO 2013/034757, hereinafter “Christ”).
Regarding Claim 1, Christ discloses a tap (1; figs. 2-4 is a first embodiment; ann. fig. 5 and fig. 6 is a second embodiment; fig. 7 includes an outlet hose as part of the inner body) comprising an outer body (3); an inner body (2, 23) which is housed within the outer body and which comprises at least one flow channel (23) in which water can flow through the tap without contacting the outer body (fig. 7 illustrates the flow channel from supply inlet hoses 10 to inner body 2, 23 and discharge 24; “alternative embodiment of the invention, both the cold and hot water and the mixed water has no contact with the fittings body”, machine translation); and wherein the inner body is made from plastics (“pipe is preferably a plastic tube and is attached in an advantageous embodiment of the water outlet of the fittings body with a snap connection”, machine translation) and comprises at least one non-threaded bore (bores for inlet hoses 10, ann. fig. 5) for receiving a connector (ann. fig. 5 illustrates connectors 10 for inlet hoses 10) for delivering water from a source (hot water source and cold water source) into the inner body.

    PNG
    media_image1.png
    679
    556
    media_image1.png
    Greyscale

CHRIST – ANNOTATED FIGURE 5
Regarding Claim 4, Christ discloses the outer body comprises at least one threaded bore (fig. 2 illustrates a threaded bore; “metallic stud bolt as a fastening bolt 11 is also directly from below with this extended cartridge bottom 9 attached (possible connection methods: screws, plugging, snap, welding, pressing, gluing)”, machine translation).
Regarding Claim 5, Christ discloses the outer body (3) is made from metal (“body 3 is made of cast brass”, machine translation).
Regarding Claim 6,
Regarding Claim 7, Christ discloses a work surface securing mechanism (12) to secure the tap (1) to a work surface (4), the work surface securing mechanism comprising at least one clamping nut (13) which in use is located under a work surface (4)(“a metric stud bolt is screwed as a mounting bolt 11 on fittings body 3. About this mounting bolt 11, the basin mixer 1 with a clamping plate 12 and a nut 13 is attached to the washbasin 4”, machine translation), wherein the at least one clamping stud (11) is located in the at least one threaded bore in the outer body (fig. 2 illustrates a threaded bore in the upper portion of outer body 3)and in a threaded bore in the at least one clamping nut.
Regarding Claim 8, Christ discloses the inner body (2, 23) is a unitary body (ann. fig. 5) illustrates the inner body portion 2 that houses cartridge 15 is a unitary body).
Regarding Claim 9,
Regarding Claim 12, Christ discloses the inner body (2, 23) comprises a pair of metal inserts (25) located in indentations on opposed outer surfaces of the inner body (ann. fig. 5 illustrates metal insert 25 inserted into inner body 2 lower portion 9; “the thread is arranged in a nut 25, which is inserted into the cartridge bottom 9. Advantageously, the nut 25 is inserted laterally”, machine translation) with each metal insert comprising a threaded bore (metal insert 25 is a nut, ann. fig. 5 illustrates a threaded bore in metal inert 25) which is aligned with a corresponding non-threaded bore (ann. fig. 5) in the inner body (ann. fig. 5 illustrates the threaded bore of insert 25 alighted with the non-threaded bore for threaded clamping stud 11).
Regarding Claim 16, Christ discloses the inner body (2, 23) comprises a non-threaded bore (ann. fig. 5 illustrates connectors 10 for inlet hoses 10) in its base for receiving a fixing (ann. fig. 5) to secure the connector (10) to the inner body.
Regarding Claim 17, Christ discloses at least one valve (15) which is located in an indentation (17) in the inner body (2, 23) (“sealing discs 15 and the cartridge bearing 16 are mounted with the cartridge housing 17 on the extended cartridge bottom 9 and connected to each other (possible connection methods: screwing, plugging, snap-fastening, welding, pressing, gluing)”, machine translation) and at least one resilient seal (18) around the inner body below the indentation (ann. fig. 5).
Regarding Claim 18, Christ discloses the inner body (2, 23) comprise a first part (9) having the at least one non-threaded bore (ann. fig. 5 illustrates connectors 10 for inlet hoses 10) and a second part (6, ann. fig. 5) located in a recess (upper portion of recess 17) in an upper surface of the first part (9).
Regarding Claim 19,
Regarding Claim 20, Christ discloses the first (9) part comprises a channel housing a resilient seal (10) which contacts an inner surface of the outer body (3).
Regarding Claim 23, Christ discloses a tap system (1; figs. 2-4 is a first embodiment; ann. fig. 5 and fig. 6 is a second embodiment; fig. 7 includes an outlet hose as part of the inner body) comprising: the tap (1) of and at least one hose (10) for connecting the tap to a water source (hot and cold water sources are fed through hoses 10; “the water supply of pressurized water (cold and hot water) is passed directly from the extended cartridge bottom 9 to the ceramic sealing discs 15 in the single-lever cartridge 2”, machine translation), the at least one hose (10) comprising a connector (10, ann. fig. 5) for delivering water from the source into the inner body (2, 23).
Regarding Claim 29, Christ discloses a resilient seal (14) around a surface of the connector (10) wherein the resilient seal acts as a clamping mechanism to secure the connector within the at least one non-threaded bore (ann. fig. 5 illustrates connectors 10 for inlet hoses 10) in the inner body (2, 23).
Regarding Claim 31, Christ discloses an inner body (2, 23) for use in the tap (1), the inner body being configured to be received in an outer body (3) of a tap and being made of plastics (“pipe is preferably a plastic tube and is attached in an advantageous embodiment of the water outlet of the fittings body with a snap connection”, machine translation), the inner body (2, 23) comprising: at least one flow channel (23) in which water can flow through the tap without contacting the outer body (3) (fig. 7 illustrates the flow channel from supply inlet hoses 10 to inner body 2, 23 and discharge 24; “alternative embodiment of the invention, both the cold and hot water and the mixed water has no contact with the fittings body”, machine translation), and at least one non-threaded bore (ann. fig. 5) for receiving a connector (10) for delivering water from a source (hot water source and cold water source) into the inner body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (WO 2013/034757, hereinafter “Christ”) in view of Chung (US PG PUB 2014/0290774).
Regarding Claim 2, Christ substantially discloses the inner body (2. 23), except the inner body is made from PTFE.
Chung teaches an inner body (conduit portion 120 of inner body) is made from PTFE (para 0021).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the inner body’s conduit portion 23 as disclosed by Christ, by using PTFE, as taught by Chung, for the purpose of using food grade material for a conduit (para 0021).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (WO 2013/034757, hereinafter “Christ”) in view of Liautaud (US 3,998,240).
Regarding Claim 3, Christ discloses the at least one non- threaded bore (ann. fig. 5, bores for inlet hoses 10) is configured so that a connector (“inlet hoses 10 can be connected directly to the single-lever cartridge 2 (possible connection methods: screwing, plugging, snap-fastening, welding, pressing, gluing). The inlet hoses 10 must be sealed with the cartridge bottom 9”, machine translation) received within the at least one non-threaded bore (ann. fig. 5).
Christ substantially discloses the claimed invention, except is silent about the connector is free to rotate.
Liautaud teaches a connector (54) is free to rotate (ball connection in connector 53).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connector, as disclosed by Christ, by using a rotatable water inlet conduit coupling, as taught by Liautaud, for the purpose of preventing warping .

Claims 14, 15, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (WO 2013/034757, hereinafter “Christ”) in view of Novak (US PG PUB 2013/0283522).
Regarding Claim 14, Christ discloses an inner body and an outer body.
Christ substantially discloses the claimed invention, except a stabiliser having a threaded surface which is mounted on an end of the inner body to secure the inner body to the threaded bore in the outer body.
Novak teaches a stabilizer (set screw 113) having a threaded surface which is mounted on an end (lower portion of inner body as illustrated in ann. fig. 4B) to secure the inner body to a threaded bore in an outer body (set screw 113 connects the inner body to the outer body).

    PNG
    media_image2.png
    563
    479
    media_image2.png
    Greyscale

NOVAK – ANNOTATED FIGURE 4B
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the outer and inner body of the faucet, as disclosed by Christ, by adding a stabliser, as taught by Novak, for the purpose of using a set screw to connect an outer body with an inner body so that the inner body does not rotate at its lower portion. Additionally a set screw allows less stress at a lower connection of an outer body by transferring any of the residual connection forces between a sink deck and an outer body into the inner body.
Regarding Claim 15, Novak teaches a pair of stabilisers (set screws 113), one mounted on each end of the inner body. It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the outer and inner body of the faucet, as disclosed by Christ, by adding a stabliser, as taught by Novak, for the purpose of using a set screw to connect an outer body with an inner body so that the inner body does not rotate at its lower portion. Additionally a set screw allows less stress at a lower connection of an outer body by transferring any of the residual connection forces between a sink deck and an outer body into the inner body.
Regarding Claim 24, Christ discloses a connector (10).
Christ substantially discloses the claimed invention, except it does not disclose a hose retaining member having a slot into which the connector is releasably mounted.
Novak teaches a hose retaining member (24) having a slot (ann. fig. 4B) into which the connector (10) is releasably mounted.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection between the tap and the deck, as disclosed by Christ, to have a slot into which connector (water supply conduits) are releasably mounted, as taught by Novak, for the purpose of allowing connectors to pass for ultimate threaded attachment as a mount of a sink deck (para 0028).
Regarding Claim 25, Christ discloses the inner body (2, 23) comprises a non-threaded bore (ann. fig. 5 illustrates connectors 10 for inlet hoses 10) in its base and wherein the hose retaining member (10) is secured to the inner body with a fixing (10, ann. fig. 5) inserted in the non-threaded bore (ann. fig. 5).
Regarding Claim 26, Christ teaches at least one clamping stud (11) act as a clamping mechanism to secure the connector to an inner body (2).
Christ substantially discloses the invention as claimed, except the clamping stud that abuts the hose retaining member (ann. fig. 5) to keep the hose retaining member in contact with the base of the 
Novak teaches a clamping stud (26) that abuts the hose retaining member (24) to keep the hose retaining member in contact with a base of an inner body (18) wherein the hose retaining member and the at least one clamping stud act as a clamping mechanism to secure the connector to the inner body.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection of the clamping stud and connectors to a sink deck, as disclosed by Christ, to have used a hose retaining member on a top and bottom surface of a sink deck, as taught by Novak, for the purpose of allowing connectors (water supply conduits) to pass for ultimate threaded attachment as a mount on a sink deck (para 0028).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (WO 2013/034757, hereinafter “Christ”).
Regarding Claim 13, Christ discloses the or each non-threaded bore (ann. fig. 5 illustrates the threaded bore of insert 25 alighted with the non-threaded bore for threaded clamping stud 11) extends along approximately one-third of the length of the inner body (2, 23).
Since it has been held that "where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device" Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Christ would not operate differently with the claimed length and one of ordinary skill in the art would have found it obvious to place the non-threaded bore as desired. Further, applicant places no criticality on the range claimed, indicating simply that the length approximately be one-third.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (WO 2013/034757, hereinafter “Christ”) in view of Schneider II (US PG PUB 2018/0195711).
Regarding Claim 27,  Christ substantially discloses the invention as claimed, except a base member which surrounds the at least one hose and which is mounted in the base of the outer body.
Schneider II teaches a base member (92) which surrounds at least one hose (hose for LED 93) and which is mounted in the base of the outer body.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the outer body, as disclosed by Christ, by adding a base with an LED light to an outer body, as taught by Schneider II, for the purpose of allowing a faucet to be automatically controlled by a light control sensor.
Regarding Claim 28, Schneider II teaches the base member (92) comprises a slot (93) to support an LED within an aperture in the outer body. This allows a faucet to be automatically controlled by a light control sensor.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Christ et al. (WO 2013/034757, hereinafter “Christ”) in view of Gioira et al. (US PG PUB 2012/0168000, hereinafter “Gioira”).
Regarding Claim 30, Christ discloses a plurality of water sources (hot and cold).
Christ substantially discloses the claimed invention, except a boiling water source.
Gioira teaches a boiling water source (para 0008).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the water sources, as disclosed by Christ, by adding a boiling water source, as taught by Gioira, for the purpose of eliminating inherent inconveniences of multiple water discharge 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAPHNE M BARRY/Primary Examiner, Art Unit 3753